DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 is objected to because of the following informalities:  “authenticating” and “reading” do not make sense in the context of the claim.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“reader device;” and 
“sensor control device” in claims 21-22 and 23-26.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-22 and 23-26 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. See MPEP 2173. Claims invoking § 112, sixth paragraph, must have some structure to "avoid pure functional claiming.” Aristocrat Techs. Australia Pty Ltd. v. Int'l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008). For a computer-implemented means plus function claim limitation invoking § 112(f), the corresponding structure must be more than simply a general purpose computer or microprocessor because these components can be programmed to perform very different functions in very different ways. Id. The structure must include the algorithm needed to transform the general purpose computer or microprocessor into a structure that is a special purpose computer. Id. at 1338. 
As to claims 21-22 and 23-26, a rejection under § 112(b) is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Id. at 1337-38. The specification must explicitly disclose the algorithm, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm. Blackboard, Inc. v. Design2Learn, Inc., 574 F.3d 1371, 1384 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome). As the algorithms that transform the general purposes device(s) in the claims have not been disclosed in the detail required by § 112(b), they are rejected as indefinite.
As to claim 23, a smart phone, for example, comprises several structures. It is not clear what structure is modified/configured in order to achieve the claims functions. For this reason, the claim is not particularly pointed out or distinctly claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-24 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2014/0273821 A1 to Miller et al. (“Miller”).
As to claim 21, Miller discloses an in vivo analyte monitoring system, comprising a reader device and sensor control device, wherein the sensor control device comprises a sensor and analyte monitoring circuitry, and the sensor is adapted to be inserted into the body of a user; wherein the reader device is configured to: 
send an identification request to the sensor control device via a local wireless 	communication path (see [0177]-[0180] – sending a “wake up” command via NFC to initiate the pairing process); 
receive from the sensor control device, in response to the identification request, an 	identifier and a token via the local wireless communication path ([0185] – “To provide additional security, some embodiments of the present invention can use two pieces of information to pair a receiver with a particular transceiver device. These two pieces of information include the device ID described above and another value which is referred to herein as a sensor security code.”);
authenticate the sensor control device based on the identifier and token obtained 	from the sensor control device (see above); and 
if the sensor control device is authenticated, read sensed analyte data from the sensor control device (see [0166] – “Furthermore, rather than blindly transmitting glucose data points during the transmission window Twindow, communication channels may be established so that only the desired display devices 14 may receive the glucose information. This may prevent unauthorized use and interception of glucose measurement values. In addition, by establishing a secure two-way communication channel, requests for specific glucose measurement values or communication of calibration or configuration information may be transmitted on an as-needed/requested basis between the sensor system 8 and display device 14.”).  
As to claim 22, Miller further discloses wherein the reader device is configured to communicate with the sensor control device over the local wireless communication path using: a Near Field Communication, NFC, protocol; a Radio Frequency Identification, RFID, protocol; a Bluetooth protocol; or a Bluetooth Low Energy protocol (see [0177]-[0180]).  
As to claim 23, Miller further discloses wherein the reader device is a smart phone, a tablet, a smart glass, or a smart glasses (see [0190]).   
As to claim 24, Miller further discloses wherein the reader device is further configured to, if the reader device determines that the sensor control device is authentic and if the sensor has been inserted into the body of the user, then to read information indicative of an analyte level of the user from the sensor control device and display the analyte level on a display of the reader device; and optionally if the reader device determines that the sensor control device is not authentic, terminate operation of the reader device with the sensor control device (see [0166], above).  
As to claim 26, Miller further discloses wherein the reader device is configured to store tokens and identifiers on a local registration database and to perform verification of the authenticity of the token and the identifier (see [0185]).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of US 2014/0273824 A1 to Fenner et al. (“Fenner”).
As to claim 25, Miller fails to disclose wherein the reader device is configured to use a remote trusted computer system to verify authenticity of token and identifier.  
However, in a similar invention, Fenner discloses a similar reader device that is configured to use a remote trusted computer system to verify authenticity of token and identifier (see [0032] – “According to this embodiment, in order to pair remote device 106 and implantable device 108, the remote device 106 can be brought within close proximity to NFC device 110. At this time, an NFC component of the remote device 106 energizes an induction coil of the NFC device 110. This transfer of energy causes the NFC device 110 to transfer identification information, (e.g., a key or password) stored therein to the remote device 106 using NFC protocol. The remote device 106 can then pass this identification information received from NFC device 110 to server 102. Server 102 can in turn employ the identification information to authenticate implantable device 108 and remote device 106 and authorize pairing between the two devices.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the authentication of Miller with the remote trusted computer system of Fenner in order to achieve the predictable result of added security for the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791